Citation Nr: 0822230	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
November 1970.  He had prior Reserve service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 2005 and September 
2005 by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  As a preliminary matter, the Board notes that 
the veteran's Form 9 is not timely regarding his claim to 
reopen for bilateral hearing loss.  The Board observes that 
the United States Court of Appeals for Veterans Claims has 
held that unless the RO closed the appeal pursuant to 38 
U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. § 19.32 
(2006) for failure to file a timely Substantive Appeal, that 
failure does not automatically deprive the Board of 
jurisdiction.  See Gonzales-Morales v. Principi, 16 Vet. App. 
556 (2003).  In view of the foregoing, the Board finds that 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
bilateral hearing loss is properly before the Board on 
appeal.

In April 2008, the veteran testified at a videoconference 
Board hearing.  

A waiver for initial RO review of additionally submitted 
evidence was dated and received in June 2008.  


FINDINGS OF FACT

1.  In a rating decision in June 1971, the RO denied the 
claim of service connection for defective hearing; after the 
veteran was notified of the adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final.

2.  The additional evidence presented since the rating 
decision by the RO in June 1971 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.

3.  Bilateral hearing loss is unrelated to an injury, 
disease, or event of service origin.

4.  Low back disability is unrelated to an injury, disease or 
event of service origin.  


CONCLUSIONS OF LAW

1.  The rating decision in June 1971 by the RO, denying 
service connection for defective hearing, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating 
decision by the RO in June 1971, denying the claim of service 
connection for defective hearing, is new and material, and 
the claim of service connection for defective hearing is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3. Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

4. A low back disability was not incurred in or aggravated by 
the veteran's active service, nor may arthritis be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for bilateral hearing 
loss, further discussion here of compliance with the 
requirements of the VCAA in a new and material evidence 
claim, that is, notice of the evidence and information that 
is necessary to reopen the claim is not necessary.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided pre and post adjudication VCAA notice by 
letters, dated in May 2005 and March 2006.  The veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  In March 
2006 the veteran was notified of the degree of disability 
assignable and effective date of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).  

As the VCAA notice pertaining to degree of disability 
assignable and effective date of the claim came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the statement of 
the case, dated in June 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA and private records.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in June 1971 consists of the following:

In June 2008, the veteran's private physician indicated the 
veteran's hearing loss would definitely be consistent with a 
noise-induced hearing dip.  The examiner suspected, given the 
veteran's past history, that this was related to significant 
exposure to loud noises.  The examiner concluded that by 
history the veteran was exposed to that kind of noise in the 
military such as jet engines.  



Analysis

The record shows that the claim of service connection for 
defective hearing was previously denied because the veteran 
did not have bilateral hearing loss.  As the additional 
evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence showing current 
hearing loss related to service, the evidence is new and 
material and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.

As the claim of service connection is reopened, the Board 
will consider the merits of the claim.  As the RO considered 
this case on the merits, there is no due process problem.  
See Curry v. Brown, 7 Vet. App. 59, 66 (1994); Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice).

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops certain 
disabilities, such as hearing loss of the sensorineural type 
and arthritis, to a compensable degree or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. at 157.

Bilateral Hearing Loss

Factual Background

Service medical records are negative for any hearing loss 
disability.  The separation examination included an audiogram 
which showed pure tone thresholds in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz as 5, 5, 5, 15 and 10, in the 
right ear and 20, 10, 20, 20 and 20 in the left ear.  

On VA examination in May 1971, the veteran complained of 
hearing loss; however, the examiner found the veteran's 
audiogram to be within normal limits.  

On private audiological evaluation in August 2004, the 
veteran complained of a long history of hearing loss due to 
acoustic trauma during service.  His word recognition ability 
was 96 percent and 88 percent for the right and left ears, 
respectively.  The examiner's diagnosis was bilateral 
moderate high frequency sensorineural hearing loss.  

On VA audiological evaluation in May 2005, the examiner noted 
the veteran's audiometric results from pre-induction records 
in 1965 indicated normal bilateral hearing sensitivity.  The 
veteran reported that he was exposed to noise from jet 
engines during service, which were located across the street 
from his office.  He had some recreational noise exposure 
from hunting.  Audiological evaluation showed pure tone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz as 15, 30, 60, 65 and 60 in the right ear and 15, 25, 
60, 65 and 65 in the left ear.  CNC speech recognition scores 
were 84 percent in the right ear and 70 percent in the left 
ear.  The examiner was of the opinion that the veteran's 
hearing loss was not due to service as the veteran had normal 
bilateral hearing at the time of separation and it is not 
likely that his present hearing loss is service connected.  

In April 2008 the veteran testified that in service his 
barrack was below a facility that serviced jets.  

In June 2008, the veteran's private physician indicated the 
veteran's hearing loss would definitely be consistent with a 
noise-induced hearing dip.  The examiner suspected, given the 
veteran's past history, that this was related to significant 
exposure to loud noises.  The examiner concluded that by 
history the veteran was exposed to that kind of noise in the 
military such as jet engines.  

Analysis

On the basis of the service medical records, bilateral 
hearing loss was not affirmatively shown to have been present 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As the disability was not noted or observed during service as 
evidenced by the service medical records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

After service, hearing loss was first documented in August 
2004, which is well beyond the one-year presumptive period 
for manifestation of hearing loss as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is a private medical opinion dated in June 2008 that 
supports the veteran's service connection claim for bilateral 
hearing loss and a VA opinion in May 2005 that opposes the 
claim.  It is the Board's duty to assess the credibility and 
probative value of the evidence.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board finds the private 
physician's opinion of June 2008 to be of less probative 
value as compared with the VA medical opinion in determining 
whether the veteran's bilateral hearing loss was related to 
his period of military service.  In that regard, the Board 
notes that it may consider a medical opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Further, 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In regard to the private physician's statements, they are 
made apparently without benefit of review of the veteran's 
medical records and claims folder, including his service 
medical records.  They appear to be based solely on the 
veteran's own reported history of noise exposure during 
military service.  Conversely, the VA examiner in May 2005, 
after reviewing the claims folder, including service medical 
records, and examining the veteran concluded the veteran's 
bilateral hearing loss was not due to service.  Additionally, 
the VA examiner also relied on the findings of normal hearing 
while the veteran was on active duty.

In considering the private opinion, it is further noted that 
the physician did not specifically relate the veteran's 
hearing loss to his period of military service.  That is, he 
referred generally to noise induced hearing loss and 
indicated that by way of history the veteran was exposed to 
that kind of noise during service.  The VA opinion, however, 
is expressed in less ambiguous terms.  The provisions of 38 
C.F.R. § 3.102 state that service connection may not be based 
on a resort to speculation or even remote possibility.  In 
light of the foregoing reasons, the Board finds that the VA 
opinion, which opposes rather than supports the claim, 
warrants a greater degree of probative weight than the 
private opinion.

The Board has no doubt that the veteran is sincere in his 
belief that his bilateral hearing loss is related to acoustic 
trauma in service.  However, the veteran as a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the lay 
assertions have been considered, they do not outweigh the 
competent and most probative medical evidence of record, 
which does not show that the veteran's current hearing loss 
is related to service.

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the veteran's bilateral hearing loss became manifest years 
after his service discharge and has not been medically linked 
to service by the most competent and probative evidence.  As 
the preponderance of the evidence is against the claim of 
service connection for hearing loss, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107.  

Low Back Disability 

Factual Background

Service medical records show that in August 1968, the veteran 
indicated he had recurrent back pain on his Report of Medical 
History for an annual physical for Reserve service.  That 
same month, a letter from a private doctor showed the veteran 
had a history of myositis of the lumbar region, epigastric 
pain radiating to the back and had a diagnosis of duodenal 
ulcer.  On February 5, 1969, 5 days prior to the veteran's 
active duty, the same doctor noted the veteran had epigastric 
discomfort radiating through to the back.  

The veteran entered active duty on February 10, 1969.  A 
service entry dated February 13, 1969 shows that his 
epigastric pain radiated to his back and that he had a 
history of low back pain.   A service entry in March 1970 
indicates that the veteran complained of occasional episodes 
of low back pain on the right side for 6 months.  The 
examination and x-rays were within normal limits.  The 
diagnosis was back ache.  The separation examination in 
November 1970 was negative for any back disorder.  

On VA examination in May 1971, the veteran's musculo-skeletal 
system was within normal limits.  

Private medical records show that in August 2004, the veteran 
had a history of low back pain and his MRI revealed L5-S1 
lateral stenosis.  

On VA examination in August 2005, the examiner reported the 
veteran was vague regarding the onset of his back disability 
and indicated that it may have been 30 years ago.  The 
veteran indicated his back condition progressively worsened 
throughout the years.  He complained of constant low back 
pain with radiculopathy to the right lower extremity.  He 
indicated his right lower radiculopathy began 10 years 
earlier.  X-rays showed multilevel changes of the lumbar 
spine most pronounced at L4-L5 and possible L5 spondylosis.  
The diagnosis was degenerative disc disease of the lumbar 
spine with L5-S1 lateral stenosis.  

The examiner was of the opinion that it could not be resolved 
without speculation as to whether the veteran's current back 
disability is due to service.  The examiner pointed out that 
the veteran was vague regarding the date of onset but did 
indicate in his signed claim that his back problems began in 
February 1969.  The examiner noted there was no evidence to 
support the onset of the back disability, x-rays taken in 
1970 did not demonstrate any abnormalities.  His separation 
examination was negative for any back disability and the 
veteran had not provided history of injury, episode or 
activity while in service that could have led to the back 
problem beginning in service.  

In September 2006 the veteran stated that he continuously had 
and was treated for back spasms during service.  

A private MRI in December 2006 shows the veteran's low back 
condition was characterized by various disorders including 
degenerative rotatory dextroscoliosis, degenerative disk 
disease, spinal and neural foraminal stenosis.  

Private medical records show that in April 2007 the veteran 
underwent L4-L5 and L5-S1 hemilaminectomy and foraminotomy 
with facetectomies.  His preoperative and postoperative 
diagnoses were L4-L5 and L5-S1 spondylosis with severe 
lateral recess and foraminal stenosis and intractable 
radiculopathy.  

In April 2008 the veteran testified that he injured his back 
during service when he slipped and fell.  He indicated that 
around October 2005 he first started going to VA for 
treatment for his back.  

In April 2008 the veteran's sisters indicated the veteran has 
had problems with his back since service.  

In a letter dated in May 2008, the veteran's private doctor 
explained that it was impossible to state with absolute 
certainty that the veteran's fall in the 1960s or 1970s was 
the start of degenerative changes in his spine.  Given that 
the spine ages with time, it is difficult to pinpoint the 
exact start date and precipitating factors.  The doctor 
further stated that it is highly unlikely that the disk 
condition was caused by the fall and went undetected because 
proper diagnostic tests were not performed.  The doctor noted 
that surgery for back changes was performed over 30 years 
after the described fall.  

Analysis 

The service medical records show that in March 1970 the 
veteran was treated for back pain, and there was no finding 
of a back disability on separation examination.  Any 
references to the veteran' back in his pre-induction records 
and February 10, 1969 service medical record appear to be 
within the context of his epigastric disability.  After 
service, low back pain was first documented in August 2004, 
nearly 34 years after service, and well beyond the one-year 
presumptive period for manifestation of any arthritis as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  The absence of documented complaints indicative of a 
low back disability from 1970 to 2004 weighs against the 
claim that the low back disability, first documented in 
August 2004, is related to service on the basis of continuity 
of symptomatology.  38 C.F.R. § 3.303(b).

Following a review of the file, the examiner, who conducted 
the VA examination in August 2005, concluded that it was 
speculative to assume that the veteran's low back disability 
was due to service, noting there were no supporting evidence.  
This opinion cannot be resolved by reasonable doubt, and 
opposes, rather than supports, the claim.  Furthermore, this 
opinion is supported by a May 2008 opinion from the veteran's 
private doctor who stated it was impossible to state with 
certainty that the veteran's fall many years ago was the 
start of his back problems.  Service connection may not be 
based on a resort to speculation or even remote possibility.  
38 C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection).

As for the lay statements from the veteran's sisters and the 
veteran's statements and testimony, relating his current low 
back disability to his military service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current low 
back disability and his military service. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as the preponderance of the evidence is against the claim 
of service connection for a low back disability, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 



ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened and 
to this extent only the appeal is granted.

On the merits of the claim, service connection for bilateral 
hearing loss is denied.  

Service connection for a low back disability is denied.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


